DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I invention (claim 1-11) in the reply filed on 08/26/2022 is acknowledged.
Claim 12-24 are thus withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/26/2022.
Non-Compliant Claim Identifier
The identifier of claim 12-24 need be remarked as withdrawn since these claims are directed to non-elected inventions in the instant application.  A correct status identifier (Withdrawn) has not been set forth for the amended claims. See MPEP § 714 and 37 CFR 1.121(c). Appropriate correction is required.  A non-compliant form has not been sent out for advancing the prosecution and correction is required in next response. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for specific steam reforming of methane at a temperature range of 500-1100 °C and pressure between 1-28 bar in the presence of a catalyst comprising at least 50% hematite to produce hydrogen and carbon monoxide (see instant specification para. [0030], [0031], [0035], [0036], [0049]) does not reasonably provide enablement for steam reforming any hydrocarbon using any treated black powder comprising any hematite at any temperature, any pressure.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims: 
             (a) The quantity of experimentation necessary is great since claims 1-11 read on any steam reforming any hydrocarbon by using any treated black powder comprising any hematite at any temperature, any pressure to produce hydrogen and carbon monoxide. 
(b) There is no direction or guidance presented for any conditions of steam reforming any hydrocarbon by using any treated black powder comprising any hematite at any temperature, any pressure to produce hydrogen and carbon monoxide. 
 (c) There is an absence of working examples concerning steam reforming any hydrocarbon by using any treated black powder comprising any hematite (such as carbon black comprising minor amount of hematite) at any temperature, any pressure to produce hydrogen and carbon monoxide.  
              In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1-11.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   Claim 1-9 recites “treated black powder”, but one of ordinary skill in the art is uncertain the metes and bounds of  “treated black powder”  because “treated” can be any treatment or process steps to any black powder comprising hematite, one of ordinary skill in the art is also uncertain whether such “treated” will lead to any structural changes to the black powder comprising hematite, such as hematite will get reduced  or modified.   Therefore, one or ordinary skill in the art cannot ascertain the metes and bounds of such limitation, thus it renders claims indefiniteness. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Setzer (US4522802) as evidenced by Hudson (US4591430), and in view of Phinney (US2527846). 
Setzer teaches a steam reforming process of reforming hydrocarbon (col. 1 lines 55-63) in the presence of iron oxide catalysts.  Setzer teaches the iron oxide catalysts can comprises ferrous oxide (i.e. FeO) or ferric oxide (i.e. Fe2O3, hematite) or a mixture of these two (col. 2 lines 17-26). Setzer further teaches the hydrocarbon can comprising natural gas (i.e. methane) (col. 6 lines 19-22).  
As for the claimed treated black powder, Setzer discloses hematite (noted hematite naturally occur in black) or its mixture with ferrous oxide (i.e. FeO-noted FeO is black), Setzer discloses iron being deposited onto small particle size support, then going through calcining forming desired iron oxide catalyst (example 1-3), wherein the formed iron oxide catalyst apparently being small particles, i.e. a treated black powder comprising hematite.  Setzer also teaches using un-supported iron oxide as catalyst, e.g. commercially available Katalco 35-4 (example 4).  Hudson discloses such Katalco 35-4 can have particle size 50-150 mesh (see col. 14 lines 1-2). Therefore, Setzer disclosed iron oxide catalyst are particle with specific size, wherein such solid particles reads onto the instantly claimed powder in light of powder’s ordinary meaning (see https://www.merriam-webster.com/dictionary/powder, see also https://www.dictionary.com/browse/powder), i.e. iron oxide powder. 
Since such iron oxide particles comprising hematite and/or ferrous oxide having very small size and both hematite and FeO both showing black color, it would have been obvious for one of ordinary skill in the art to expect that Setzer disclosed treated iron oxide particles being a treated black powder comprising hematite. 
Regarding claim 1, in arguendo about Setzer not teaching “treated black powder”, Phinney teaches a process of reacting methane and carbon dioxide in a reformer (col. 6 lines 24-25) to form hydrogen and carbon monoxide (col. 1 line 43 -col. 2 line 5, col. 6 and col. 8 tables) in the presence of treated particles comprising hematite (col. 3 lines 22-39, Fig. 2, col. 5 lines 47). Phinney also teaches using tail gas (including steam from the synthesis reaction as diluent gas for feed gas (col. 3 lines 27-30, col. 2 lines 22-27).
Since Phinney discloses hematite (noted hematite naturally occur in black) particles admixture and such admixture being treated to form desired particle size (col. 8 lines 51-63) wherein such particles comprising FeO (noted FeO is black) (col. 9 lines 1-5).   Since such hematite particles having very small size and hematite and reduction formed FeO both showing black color, it would have been obvious for one of ordinary skill in the art to expect that Phinney disclosed treated hematite particles is a treated black powder. 
It would have been obvious for one of ordinary skill in the art to adopt the treated black powder as shown by Phinney to practice the iron oxide catalyst of Setzer because adopting such known treated black powder as iron oxide catalyst for methane reforming would have reasonable expectation of success for one of ordinary skill in the art (see MPEP 2143 KSR). 
Regarding claim 2, Setzer further teaches the iron oxide can be at least 90% by weight, wherein such iron oxide can be ferric oxide (i.e. hematite) (col. 2 lines 17-25).   It would have been obvious for one of ordinary skill in the art to adopt more than 50% more hematite in such iron oxide catalyst via routine experimentation (see MPEP §2144.05 II) for obtaining desired steam reforming process. 
Regarding claim 3-4, the recited treated black powder from a natural gas pipeline, such limitation just providing sources for the claimed black powder, it is not readily apparent that such source will lead to structural different “treated black powder”.   Setzer already teaches a treated black powder comprising hematite as that of instantly claimed as discussed above. As for the claimed “subject to heat (or heat in air) to give the treated black powder”, this is just product by process limitation, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (See § MPEP 2113).  In this case, Setzer already teaches a same or substantially the same treated black powder comprising hematite as that of instantly claimed (col. 2 lines 17-25, examples 1-3). Phinney also  teaches a same or substantially the same treated black powder comprising hematite as that of instantly claimed (col. 8 lines 51-col. 9 line 5).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
Regarding claim 5, as for the claimed “subjected to heat treatment at a temperature of at least 500 ºC for at least 3 hours”, this is a product by process limitation, please see remarks about such product by process limitation as state above. Furthermore, Setzer already teaches a same or substantially the same treated black powder comprising hematite as that of instantly claimed (col. 2 lines 17-25, examples 1-3).   Phinney also teaches a same or substantially the same treated black powder comprising hematite as that of instantly claimed (col. 8 lines 51-col. 9 line 5).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         
Regarding claim 6, as for the claimed “comprises calcined black powder”, this is a product by process limitation, please see remarks about such product by process limitation as state above. Furthermore, Setzer already teaches a same or substantially the same treated black powder comprising calcined black powder as that of instantly claimed (col. 2 lines 17-25, examples 1-3). Phinney also  teaches a same or substantially the same treated black powder comprising hematite as that of instantly claimed (col. 8 lines 51-col. 9 line 5).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
   	Regarding claim 7-8, as for the claimed “subjected to heat treatment of at least 775 ºC …. air calcination of the black powder”, “subjected to heat treatment of at least 500 ºC…at.  775 ºC to give calcined black powder as the treated black powder”, these limitations are a product by process limitation, please see remarks about such product by process limitation as state above. Furthermore, Setzer already teaches a same or substantially the same treated black powder comprising hematite as that of instantly claimed (col. 2 lines 17-25, examples 1-3). Phinney also  teaches a same or substantially the same treated black powder comprising hematite as that of instantly claimed (col. 8 lines 51-col. 9 line 5).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 
Regarding claim 9, Setzer further teaches catalyst being disposed onto the steam reformer (i.e. the reformer vessel) (col. 4 lines 47-50, col. 5 lines 42-44, col. 6 lines 1-3) and reactants comprising steam and methane (col. 6 lines 19-21) to generate hydrogen and carbon monoxide (example 1-4, col. 4 lines 8-17, 47-50).   
Phinney further teaches using a distributor grid to hold catalyst (col. 10 lines 19-23) for reforming methane and carbon dioxide (Fig. 3, col. 12 lines 46-66) to form carbon monoxide and hydrogen (claim 1).   Phinney also teaches using tail gas (including steam from the synthesis reaction as diluent gas for feed gas (col. 3 lines 27-30, col. 2 lines 22-27).
It would have been obvious for one of ordinary skill in the art to discharge the hydrogen and carbon monoxide from the steam reformer as shown by Phinney to modify the reforming process of Setzer because by doing so can help obtaining value synthesis gas as final product. 
Regarding claim 10-11, Setzer teaches the steam reforming reaction being endothermic and hydrocarbon comprising natural gas (i.e. methane) (col. 6 lines 1-3, lines 19-21).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-11 of co-pending Application No. 17/140245 (reference application) in view of Phinney (US2527846).    Co-pending application ‘245 discloses a same or substantially the same reforming hydrocarbon using a treated black powder catalyst as that of instantly claimed except teaching using steam, while Phinney teaches steam and carbon dioxide can be both be used as reactant gas stream for methane reforming (col. 1 line 43 -col. 2 line 5, col. 6 and col. 8 tables) in the presence of treated particles comprising hematite and FeO  as catalyst (col. 3 lines 22-39, Fig. 2, col. 5 lines 47).  It would have been obvious for one of ordinary skill in the art to adopt such steam and carbon dioxide comprising gas to help reforming methane thus obtaining desired hydrogen and carbon monoxide product as suggested by Phinney. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-11 of co-pending Application No. 17/140240 (reference application) in view of Kale (US20130129610). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending application ‘240 discloses a same or substantially the same reforming hydrocarbon with carbon dioxide using a treated black powder catalyst as that of instantly claimed except the reactant comprising steam. But such limitations are taught by Kale.  Specifically, Kale teaches a reforming process of converting methane, steam and carbon dioxide into syngas being autothermal ([0027], [0028], [0058], [0072], [0073], example 6).   It would have been obvious for one of ordinary skill in the art to adopt such steam contained reforming as shown by Kale to modify the methane reforming process of co-pending application ‘240 because by doing so can producing syngas without external heating as suggested by Kale ([0058]).  Furthermore, combining known steam and carbon dioxide for converting methane to syngas would have reasonable expectation of success for one of ordinary skill in the art (see MPEP 2143 KSR). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-11 of co-pending Application No. 17/140229.    Co-pending application ‘229 discloses a same or substantially the same steam reforming hydrocarbon using a treated black powder catalyst as that of instantly claimed.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/           Primary Examiner, Art Unit 1732